    Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 1 of 48

                                                                         Executive Secretary
                                                                                                          D
                                                                         U.S. Department of Homeland Security
                                                                         Washington, DC 20528

                                                               &32ZH6,
                                                               $fi& Homeland
                                                                         Security
                                     February 25, 2019

MEMORANDUM FOR:                CAPT Hallock N. Mohler Jr.
                               Executive Secretary
                               Department of Defense (DoD)

FROM:                          Christina Bobb      ,if'Shy\t
                               Executive Secretary
                               Department of Homeland Security (DHS)

SUBJECT:                       Request for Assistance Pursuant to 10 U.S.C. § 284

I. Overview


As the government department tasked with border security, the Departmentof Homeland
Security (DHS), through U.S. Customs and BorderProtection (CBP), is requesting that
the Department of Defense assist DHS in its efforts to secure the southern border. The
Secretary has directed me to transmit this request for assistance to your attention. This
memorandum supersedes the February 22, 2019 version.

In Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of
1996, as amended (IIRIRA), 8 U.S.C. § 1103 note, Congress has directed DHS to
construct border infrastructure in areas of high illegal entry to deter illegal crossing of
both drugs and people into the United States. Pursuant to Section 102, DHS has
identified the areas set forth in Section II below as areas of high illegal entry where CBP
must take action (the Project Areas).

Within the Project Areas, DHS is experiencing large numbers of individuals and
narcotics being smuggled into the country illegally. The Project Areas are also used by
individuals, groups, and transnational criminal organizations as drug smuggling corridors.
Mexican Cartels continue to remain dominant in these areas, influencing and controlling
narcotics and human smuggling operations, within their respective strongholds.

DHS must use its authority under Section 102 of IIRIRA to install additional physical
barriers and roads in the vicinity of the United States border in order to deter and prevent
illegal crossings within the Project Areas. The construction of border infrastructure
within the Project Areas will support DHS's ability to impede and deny illegal entry and
drug smuggling activities within the Project Areas.




                                                                         www.dhs.gov
    Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 2 of 48
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 2

The Project Areas identified are adjacent to some of the most densely populated
metropolitan areas of Mexico and are also home to some of the strongest and most
violent drug cartels in the world. Deterring and preventing illegal cross-border activity
will help stem the flow of illegal narcotics and entries in these areas. Similarly, the
improvedability to impede, deny, and be mobile within the Project Areas creates a safer
operational environment for law enforcement.

To support DHS's action under Section 102 of IIRIRA, DHS is requesting that DoD,
pursuant to its authority under 10 U.S.C. § 284(b)(7), assist with the construction of
fences roads, and lighting within the Project Areas to block drug-smuggling corridors
across the international boundary between the United States and Mexico.

II. Capabilities Requested

Within the Project Areas there is existing vehicle fence and dilapidated pedestrian
fencing. Vehicle fencing is intended to stop vehicles from illegally entering the United
States, but can be climbed over or under by individuals. Pedestrian fencing is intended to
prevent and deter individuals and vehicles from illegally crossing into the United States.

DHS requests that DoD assist in the execution of projects, within the Project Areas set
forth below, to: (1) replace existing vehicle barriers or dilapidated pedestrian fencing
with new pedestrian fencing; (2) construct roads; and (3) install lighting.

The new pedestrian fencing includes a Linear Ground Detection System, which is
intended to, among other functions, alert Border Patrol agents when individuals attempt
to damage, destroy or otherwise harm the barrier. The road construction includes the
construction of new roads and the improvement of existing roads. The lighting that is
requested has an imbedded camera that works in conjunction with the pedestrian fence.
The lighting must be supported by grid power.

The segments offence within the Project Areas identified below are situated on federal
property. DHS will be responsible for securing, to the extent required, any other real
estate interest or instrument that is required for project execution. In the event a real
estate interest or instrument that is needed for project execution cannot be obtained for a
segment offence within a Project Area in a time frame that is within the requirements of
this request for assistance, the segment may be withdrawn from this request. In addition,
DHS will be responsible for any applicable environmental planning and compliance to
include stakeholder outreach and consultation associated with the projects.
    Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 3 of 48
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 3

Project Areas:

II.A. El Centro Sector


Within the United States Border Patrol El Centro Sector (El Centro Sector) DHS is
requesting that DoD assist by undertaking road construction, by replacing approximately
15 miles of existing vehicle barrier with new pedestrian fencing, and by installing
lighting in the specific locations identified below.

The specific Project Area identified below is located in Imperial County, California and
has been identified by the Office of National Drug Control Policy (ONDCP) as a High
Intensity Drug Trafficking Area (HIDTA). Multiple local transnational criminal
organizationsknown for smugglingdrugs into Calexico from Mexico using a variety of
tactics, techniques, procedures, and varying concealment methods operate in this area,
including Cartel De Jalisco Nueva Generacion (CJNG) as well as remnants of the
Beltran Leyva Organization and La Familia Michoacana organizations. CJNG, based in
Jalisco, was previously a faction of the Sinaloa Cartel. CJNG broke away from the
Sinaloa Cartel and has become an established Mexican Cartel. The Mexican government
has declared CJNG as one of the most dangerous cartels in the country.

Due to the close proximity of urban areas on both sides of the border, the El Centro
Sector suffers from some of the quickest vanishing times - that is, the time it takes to
illegally cross into the United States and assimilate into local, legitimate traffic. These
quick vanishing times enable the illegal activities of transnational criminal organizations,
whether they are smuggling people or narcotics.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 29,000 apprehensions of illegal entrants
attempting to enter the United States between border crossings in the El Centro Sector.
Also in fiscal year 2018, Border Patrol had approximately 200 separate drug-related
events between border crossings in the El Centro Sector, through which it seized over
620 pounds of marijuana, over 165 pounds of cocaine, over 56 pounds of heroin, and
over 1,600 pounds of methamphetamine.

The specific Project Area is as follows:

    •   El Centro Project 1:

            o The project begins approximately 10 miles west of the Calexico Port of
                Entry continuing west 15.25 miles in Imperial County.
            o   Start coordinate: 32.63273, -115.922787; End coordinate: 32.652563,
                -115.662399
    Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 4 of 48
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 4

II.B. Yuma Sector


Within the United States Border Patrol Yuma Sector (Yuma Sector) DHS is requesting
that DoD assist by undertaking road construction, by replacing approximately 36 miles of
existing vehicle barrierand approximately 6 miles of dilapidated pedestrian fencing with
new pedestrian fencing, and by installing lighting in the specific locations identified
below. The specificareas identified beloware located in Yuma County, Arizona.

YumaCounty has been identified by the ONDCP as a HIDTA. Of particular note is the
operation of the Sinaloa Cartel in this area. TheSinaloa Cartel continues to be the most
powerful cartel in the country and controls illicit networks and operations in the United
States. Despite the arrest of Joaquin "El Chapo" Guzman-Loera, its narcoticsbusinesshas
continued uninterrupted. As a result, there have been no significant changes within the
Sinaloa Cartel's hierarchy, or any changes in the illicit operations conducted by the
Sinaloa Cartel.


BorderPatrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 26,000 apprehensions of illegal entrants
attempting to enter the United Statesbetween bordercrossings in the Yuma Sector. Also
during fiscal year 2018, Border Patrol had over 1,400 separate drug-related events
between border crossings in the Yuma Sector, through which it seized over 8,000 pounds
of marijuana, over 78 pounds of cocaine, over 102 pounds of heroin, over 1,700pounds
of methamphetamine, and over 6 pounds of fentanyl.

The replacement of ineffective pedestrian fencing in this area is necessarybecausethe
older, wire mesh design is easily breached and has been damaged to the extent that it is
ineffective. Additionally, this area is notorious for border violence and narcotics
smuggling. Furthermore, while the deployment of vehicle barrier in the Yuma Sector
initially curtailed the volume of illegal cross-border vehicular traffic, transnational
criminal organizations quickly adapted their tactics switching to foot traffic, cutting the
barrier, or simply driving over it to smuggle their illicit cargo into the United States.
Thus, in order to respond to these changes in tactics, DHS now requires pedestrian
fencing.

The specific Project Areas are as follows:

    •    Yuma Project 1:

            o The project begins approximately 1 mile southeast of the Andrade Port of
              Entry continuing along the Colorado River for approximately 5 miles in
                  Yuma County.
            o     Start coordinate: 32.704197, -114.726013; End coordinate: 32.642102,
                  -114.764632)
    Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 5 of 48
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 5

   •     Yuma Project 2:

            o The project involvesthe replacement of two segments of primary
              pedestrian fencing in Yuma Sector for a total of approximately 6 miles.
              This includes approximately 2 miles of fencing along the Colorado River.
            o   Start coordinate: 32.37755528, -114.4268201; End coordinate:
                32.3579244,-114.3623999;
            o The project also includes replacement of primary pedestrianfencing
              approximately 17 miles east of the San Luis Port of Entry, on the
              Barry M Goldwater Range, continuing east for approximately 4 miles.
            o   Start coordinate: 32.51419938, -114.8011175; End coordinate:
                32.49350559,-114.8116619

   •     Yuma Project 3:

            o The project begins approximately 0.4 miles east of the
              Barry M. Goldwater Range continuing approximately 31 miles east
              through the Cabeza Prieta National Wildlife Refuge in Yuma County.
            o   Start coordinate: 32.232935, -113.955211; End coordinate: 32.039033,
                -113.33411


III.C Tucson Sector


Within the United States Border Patrol Tucson Sector (Tucson Sector) DHS is requesting
that DoD assistby undertaking road construction, by replacing approximately 86 miles of
existing vehicle barrier with newpedestrian fencing, andby installing lighting in the
specific locations identified below. The specific areas identified below are located in
Pima, Cochise, and Santa Cruz Counties, Arizona.

Pima, Cochise and Santa Cruz Counties have been identified by the ONDCP as a
HIDTA. The Sinaloa Cartel relies on their local associates to coordinate, direct, and
support the smuggling of illegal drugs and aliens from Mexico to the United States.
Since Arizona is contiguouswith the U.S.-Mexico International Boundary,the Tucson
and Phoenix metropolitan areas are majortrans-shipment and distribution points for
contraband smuggling. Plaza bosses operate as a Sinaloa Cartel leaderwithin their
specific area of operation along the Sonora-Arizona corridor of the U.S.-Mexico
International Boundary.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 52,000 apprehensions of illegal entrants
attempting enter the United States between the border crossings in the Tucson Sector.
Also in fiscal year 2018 Border Patrol had over 1,900 separate drug-related events
between border crossings in the Tucson Sector, through which it seized over 1,600
pounds of marijuana, over 52 pounds of cocaine, over 48 pounds of heroin, over 902
pounds of methamphetamine, and over 11 pounds of fentanyl.
        Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 6 of 48
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 6

In addition, the absence of adequate pedestrian fencing, either due to the presence of
vehicle barrier only or ineffective pedestrian designs, in the Tucson sector continues to be
particularly problematic as it pertains to the trafficking of illegal narcotics. Rival
transnational criminal organizations frequently employ "rip crews" who leverage the
remote desert environment and lack of infrastructure to steal one another's illicit cargo
resulting in increased border violence.

The terrain also provides high ground to scouts seeking to protect and warn smuggling
loads being passed through the area. Transnational criminal organizations have
successfully utilized this advantage in furtherance of their illicit activity and for this
reason the area is in need of an improved capability to impede and deny illegal crossings
or people and narcotics. In addition, the area hosts a number of tourist attractions that
allow illegal activity to blend into legitimate activity; avoiding detection and evading
interdiction.


The specific Project Areas are as follows:

    •     Tucson Project 1:
             o The project includes replacement of two segments of vehicle barriers. The
               first segment begins approximately 2 miles west of the Lukeville Port of
               Entry continuing west approximately 30 miles.
             o   Start coordinate: 32.038278, -113.331716; End coordinate: 31.890032,
                 -112.850162
             o The second segment project begins approximately 3 miles east of the
               Lukeville Port of Entry and continues east approximately 8 miles in Pima
               County, Arizona.
             o   Start coordinate: 31.8648, -112.76757; End coordinate: 31.823911,
                 -112.634298


    •     Tucson Project 2:
             o The project includes approximately 5 miles of primary pedestrian fence
                replacement around the Lukeville Port of Entry extending from
                approximately 2 miles west of the port to approximately 3 miles east of
                the port.
             o Start coordinate: 31.88999921, -112.850162; End coordinate: 31.8648,
                 -112.76757
    Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 7 of 48
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 7

   •     Tucson Project 3:

            o The project includes three segments of vehicle barrier replacement
              beginning approximately 18 miles west of the Naco Port of Entry and
              continuing to approximately 25 miles east of the Douglas Port of Entry (or
              approximately 5 miles west of the Arizona/New Mexico state line) for
              approximately 20 miles of non-contiguous vehicle barrier replacementin
                Cochise County, Arizona.
            o   Start coordinate: 31.333754, -110.253863; End coordinate: 31.333767,
                -110.250286;
            o   Start coordinate: 31.334154, -110.152548; End coordinate: 31.334137,
                -110.147464;
            o   Start coordinate: 31.333995, -109.453305; End coordinate: 31.332759,
                -109.129344


   •     Tucson Project 4:

            o The project begins approximately 9 miles east of the Nogales Port of Entry
              and continues eastward for approximately 30 miles with approximately 26
              miles of non-contiguous vehicle barrier replacement in Santa Cruz and
                Cochise Counties, Arizona.
            o   Start coordinate: 31.333578, -110.79579; End coordinate: 31.333511,
                -110.775333;
            o   start coordinate: 31.33328, -110.70545; End coordinate: 31.333602,
                -110.288665)
            o Note: An additional approximately 0.3 miles of new pedestrian fence
              could be built between the existing segmented vehicle barrier locations to
              fill existing gaps if appropriate real estate interest can be verified

   •     Tucson Project 5:

            o The project includes approximately 2 miles of vehicle barrier replacement
              beginning approximately 4.5 miles east of the Sasabe Port of Entry
              continuing east in six non-continuous segments for approximately 15
                miles in Pima and Santa Cruz Counties, Arizona.
            o   Start Coordinate: 31.460175, -111.473171; End Coordinate: 31.459673,
                -111.471584;
            o   Start Coordinate: 31.453091, -111.450959; End Coordinate: 31.449633,
                -111.440132;
            o   Start Coordinate: 31.440683, -111.412054; End Coordinate: 31.437351,
                -111.40168;
            o   Start Coordinate: 31.423471, -111.358336; End Coordinate: 31.422541,
                -111.355444;
            o   Start Coordinate: 31.42221, -111.354379; End Coordinate: 31.421321,
                -111.351608;
    Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 8 of 48
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 8

            o   Start Coordinate: 31.386813, -111.243966; End Coordinate: 31.385462,
                -111.239759)

ILD. El Paso Sector

Within the United States Border Patrol El Paso (El Paso Sector) DHS is requesting that
DoD assist by undertaking road construction, by replacing approximately 70 miles of
existing vehicle barrier with new pedestrian fencing, and by installing lighting in the
specific locations identified below. The specific areas identified below are located in
Luna, Hidalgo and Dona Ana Counties, New Mexico. Luna, Hidalgo and Dona Ana
Counties have been identified by the ONDCP as a HIDTA.

There are three specific transnational criminal organizations of interest operating in the El
Paso Sector - the Sinaloa Cartel as well as remnants of the Juarez Cartel and the Beltran
Leyva Organization. In the El Paso Sector the SinaloaCartel employs a variety of tactics,
techniques and procedures depending upon the terrain and environment to move drugs
across the border. While the Sinaloa Cartel has a strong presence and control of
territories at the flanks of the Sector, it does not have full control of the territory
throughout the El Paso Sector. The Juarez Cartel, traditionally a major trafficker of
marijuana and cocaine, has become an active member in opium cultivation and heroin
production.

Border Patrol's own experience with apprehensions between border crossings bears this
out. In fiscal year 2018, there were over 31,000 apprehensions of illegal entrants
attempting to enter the United States between border crossings in the El Paso Sector.
Also in fiscal year 2018, Border Patrol had over 700 separate drug-related events between
border crossings in the El Paso Sector, through which it seized over 15,000 pounds of
marijuana, over 342 pounds of cocaine, over 40 pounds of heroin, and over 200 pounds
of methamphetamine.

Although the deployment of vehicle barrier in the El Paso Sector initially curtailed the
volume of illegal cross-border vehicular traffic, transnational criminal organizations
quicklyadapted their tactics switching to foot traffic, cutting the barrier, or simply
driving over it to smuggle their illicit cargo into the United States.

Thus, in order to respond to these changes in tactics, CBP now requires pedestrian
fencing. Successfully impeding and denying illegal activities or transnational criminal
organizations in this area is further complicated by the close proximity of New Mexico
Highway 9 to the border. In some cases the highway is less than a half a mile, allowing
illegal cross-border traffic to evade detection and apprehension and quickly vanish from
the border area.
           Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 9 of 48
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 9

The specific Project Areas are as follows:

       •     El Paso Project 1:
                o The project includes 46 miles of vehicle barrier replacement beginning
                  approximately 17.5 miles west of the Columbus Port of Entry continuing
                  east in non-contiguous segments to approximately 35 miles east of the
                  Columbus Port of Entry within the Luna and Dona Ana Counties, New
                    Mexico.
                o   Start Coordinate: 31.7837, -107.923151; End Coordinate: 31.783689,
                    -107.679049;
                o   Start Coordinate: 31.783672, -107.573919; End Coordinate: 31.783741,
                    -107.038154


       •     El Paso Project 2:
                o The project includes 23.51 miles of Vehicle Barrier replacement in non
                  contiguous segments within Hidalgo and Luna Counties, New Mexico.
                  The first segment begin approximately 5.1 miles east of the New
                    Mexico/Arizona Border continuing east 4.55 miles.
                o   Start Coordinate: 31.332323, -108.962631; End Coordinate: 31.332292,
                    -108.885946;
                o The second segment begins approximately 3 miles west of the Antelope
                  Wells Port of Entry to 3 miles east of the port of entry for 6.12 miles of
                    Vehicle Barrier replacement.
                o   Start Coordinate: 31.333368,-108.582412; End Coordinate: 31.333407,
                    -108.47926;
                o The third segment begins approximately 20 miles west of the Columbus
                  Port of Entry extending west 12.84 miles.
                o   Start Coordinate: 31.783722,-108.182442; End Coordinate: 31.783708,
                    -107.963193;

III.         Technical Specifications

As set forth above, DHS requires road construction, installation of lighting, and the
replacement of existing vehicle barrier or dilapidated pedestrian fencing with new
pedestrian fencing within the Project Areas. DHS will provide DoD with more precise
technical specifications as contract and project planning moves forward.

Given DHS's experience and technical expertise, DHS plans to coordinate closely with
DoD throughout project planning and execution, to include review and approval of
design specifications, barrier alignment and location, and other aspects of project
planning and execution.
      Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 10 of 48
Subject: Request for Assistance Pursuant to 10 U.S.C. § 284
Page 10


IV. Sequencing

The DHS request for assistance includes approximately 218 miles in which DHS requires
road construction, the installation of lighting, and the replacement of existing vehicle
fencing or dilapidated pedestrian fencing with new pedestrian fencing within the Project
Areas. DHS requests that DoD's support under 10 U.S.C. § 284 address the requirements
in order of priority as DoD resources allow. The DHS order of priority is as follows:

      1. Yuma Sector Project 1
      2. Yuma Sector Project 2
      3. El Paso Sector Project 1
      4. El Centro Sector Project 1
      5. Tucson Sector Project 1
      6. Tucson Sector Project 2
      7. Tucson Sector Project 3
      8. Tucson Sector Project 4
      9. Yuma Sector Project 3
      10. El Paso Sector Project 2
      11. Tucson Sector Project 5

V. Funding

DHS requests that DoD provide the above-referenced border fences, roads, and lighting
on a non-reimbursable basis as support to block drug smuggling corridors.

DHS will accept custody of the completed infrastructure and account for that
infrastructure in its real property records.

DHS will operate and maintain the completed infrastructure.

VI.      Conclusion

DHS requests DoD assistance under 10 U.S.C. § 284 to construct fences, roads, and to
install lighting in order to block drug smuggling corridors in the Project Areas set forth
above. The Projects Areas set forth above are also areas of high illegal entry under
IIRIRA § 102(a), and the requested fences, roads, and lighting will assist in deterring
illegal crossings in the Project Areas.
Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 11 of 48

                                                                    E
Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 12 of 48
Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 13 of 48


                                                                    F




                            TESTIMONY OF


                     The Honorable Kevin McAleenan
          Acting Secretary U.S. Department of Homeland Security




                                BEFORE


                             U.S. Senate
                       Committee on the Judiciary


                                  ON

                       DHS Legislative Proposals

                             June 11, 2019
                            Washington, DC
       Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 14 of 48



Chairman Graham, Ranking Member Feinstein, and distinguished Members of the Committee.
Thank you for inviting me to appear before you today.

It is an honor to serve as Acting Secretary and to represent the distinguished men and women
of the U.S. Department of Homeland Security (DHS). DHS has one of the most compelling
missions in government: to safeguard the American people, our homeland, and our values.

This is no easy mission; every day this Department must monitor and defend more than 7,000
miles of America’s shared border with Mexico and Canada, while also facilitating legal trade
and travel. Our officers and agents inspect hundreds of tons of cargo for illegal and dangerous
substances, process thousands of individuals for admission, and monitor hundreds of miles of
remote territory along the border every single day.

With a security and humanitarian crisis on America’s Southern Border that is growing worse
by the day, DHS cannot properly protect America’s territory, enforce its immigration laws, and
keep criminals from exploiting our system and taking advantage of American generosity
without immediate action from Congress. While we are doing everything we can, the volume
and composition of populations arriving at the Southern Border are simply unsustainable.
Unless Congress acts, the situation will continue to deteriorate—with grave consequences.

First, I would like to lay out some facts about the crisis we face, and then provide you with
targeted solutions that will allow DHS to gain control of our border and to end this crisis.

BORDER CRISIS

This crisis is unlike anything our country has ever faced. It is due in large part to the dramatic
demographic shift in the flow of illegal immigration to the United States. Historically the vast
majority of arriving aliens were single-adult males from Mexico who could be quickly detained
and removed.

Today, the majority are family units and unaccompanied alien children; in fact, 72 percent of all
border enforcement actions in May were directed to Unaccompanied Alien Children (UAC) and
family units. These populations overwhelm DHS capacity because most cannot be easily cared
for, efficiently processed, and expeditiously removed due to outdated laws and misguided court
decisions.

Just two weeks ago, U.S. Border Patrol (USBP) agents apprehended the largest group of
individuals ever encountered crossing the border unlawfully. Agents took custody of over 1,000
people after they illegally crossed the border in El Paso, Texas. All members of the group were
from Guatemala, Honduras, or El Salvador. The group included over 900 family unit members,
over 60 unaccompanied alien children, and just under 40 single adults.

These groups contribute to the more than 675,000 aliens apprehended or encountered at ports of
entry on the Southwest border so far this fiscal year. In the month of May alone, CBP
       Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 15 of 48



apprehended and encountered more than 144,000 inadmissible or removable aliens—almost
triple the number compared to last May.

CBP total enforcement actions this May are 623 percent higher than May 2017 and 206 percent
higher than the May average over the past seven years. Any of our men and women on the
border can tell you that DHS facilities are overflowing, and that our resources are stretched too
thin. Worst of all, the magnitude of arriving and detained aliens has substantially increased the
risk of life-threatening incidents and impact to public health.

While we are doing everything we can to manage the crisis, managing the volume of vulnerable
populations arriving is simply unsustainable. The facilities, resources, and legal authorities that
we have at DHS are not able to address the challenges we are seeing and which we anticipate
will continue without abatement absent Congressional action. The increase in numbers along
with changes in demographics are directly tied to the vulnerabilities in our legal framework that
have become well known to smugglers and migrants.

Simply put, cartels and smugglers are well versed in our laws. They know that, under the status
quo, family units and unaccompanied alien children will be released—often with little or no
consequences for their illegal entry. Recent legal developments have both codified and
broadcast this practice, presenting the cartels with a lucrative business opportunity.

As a result, the numbers at the border have continued to grow, and desperate migrants are paying
smugglers thousands of dollars to aid them on their illegal journey. We also know that the drug
cartels are using the migrants as human diversions by putting them into large groups and
dropping them at a remote location in the middle of the night, forcing our border patrol officers
to redirect their coverage to rescue these groups. As part of their business model, smugglers and
traffickers are forcing desperate inadmissible or removable aliens into inhumane conditions,
demanding extraordinary sums of money, and putting lives in danger.

We have identified almost 4,800 migrants this year presenting as family units that were
determined to be fraudulent. We have even uncovered “child recycling rings,” whereby innocent
children are being used multiple times to help different adult intending immigrants gain illegal
entry and release.

We routinely observe advertisements on the radio, in the local news, on social media, and by
flyers and business cards advising that: “if you bring a child, you will not be deported,” and that
“free American services and assistance are available.”
A recent Washington Post article from May 31 quoted a Guatemalan man named Juan Vasquez,
who is considering migrating with children, as saying, “That’s the thing everyone knows now. If
you go, you need to bring a child.”
The article goes on to say:
       Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 16 of 48



       “Many Guatemalans say they have been told the ability to enter the United States with a
       child is part of an official U.S. policy that is due to expire in about a year; such rumors
       are often spread by smugglers trying to drum up business. “It’s something that they say is
       going to expire,” said Anselmo Torres, 58, also from La Libertad, whose two daughters
       migrated earlier this year with children of their own.”
Every single day, smugglers and traffickers profit from human misery by exploiting people who
are seeking a better life. These smugglers, many with ties to transnational criminal organizations,
may deprive aliens of food and water, physically assault them, and place them in dangerous
travel conditions, such as locking them in tractor-trailers while outside temperatures reach 115
degrees.

We’ve seen large groups of mostly family units from Guatemala traveling on buses through
Mexico to the U.S. border in a much shorter smuggling cycle, making the journey in as little as
four to seven days.

Still other migrants are trafficked or used as drug mules. Human traffickers have no regard for
the health and safety of the migrants who pay them; as a result, many who make the journey
become sick, injured, or traumatized.

The weaknesses in our laws now represent the most significant factors affecting border security
and allow this cycle of misery to continue. They include:
           •   The asylum gap—approximately 80 percent of individuals pass the initial credible
               fear screening in the asylum process, yet only 10 to 15 percent are found to have
               valid asylum claims by an Immigration Judge;
           •   The disparate treatment under the Trafficking Victims Protection Reauthorization
               Act, which allows for children arriving from Mexico and Canada to be voluntarily
               repatriated, but denies the ability to return Central American children ;
           •   The public health risk—family units are released into our communities with
               unknown vaccination status and without a standard medical examination for
               communicable diseases of public health concern, as well as a public health risk of
               disease outbreak at processing facilities; and
           •   The inability to detain families while working to expeditiously complete their
               immigration proceedings. Instead, as noted above, crossing with a child is a near
               guarantee of a speedy release.

These loopholes have created this crisis. Therefore, I am here to implore you to not ignore the
situation which has metastasized into both an illegal migration surge and true humanitarian crisis
with no end in sight.

PROPOSED CHANGES
I am incredibly thankful to Chairman Graham for introducing legislation aimed at solving this
crisis, as well as Chairman Johnson, Senator Cornyn, and Representative Cuellar, who have all
       Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 17 of 48



introduced bills to fix the loopholes in our system. I look forward to continuing to work with
Chairman Graham on his legislation.

Any legislation will need to address the following:

Family Detention
           •   We desperately need the authority to keep families together in detention during
               their immigration proceedings while promoting a uniform standard of care and
               accommodation of family units, including – but not limited to – medical attention,
               nutrition, education, activity, and religious services.

Safe and Prompt Return of Unaccompanied Alien Children
           •   Congress should modify our legal framework to allow DHS to ensure the safe and
               prompt return of unaccompanied alien children so they can be safely and
               expeditiously returned home and reunited with their families, regardless of their
               country of origin.

Special Immigrant Juvenile (SIJ) Status
           •   I urge Congress to update the laws to require an applicant for SIJ status prove that
               reunification with both parents is not viable due to abuse, neglect, or
               abandonment, rather than being able to receive SIJ status despite being able to
               reunite with one of his or her parents in the United States.

End Abuse of the Asylum System
           •   I urge Congress to improve the “credible fear of persecution” standard to ensure
               that only aliens who are more likely than not to succeed on their asylum claim are
               promptly placed into immigration proceedings while those who are not are
               expeditiously removed.
           •   I request that Congress improve the integrity of the asylum system by providing
               that those who are ineligible for asylum are not found to have a credible fear of
               removal, but instead are placed into withholding of removal proceedings.
           •   I am also asking Congress to support a process that would allow certain Central
               Americans to seek refugee status closer to home or in a bordering country, thus
               obviating the need for these aliens to make the dangerous journey to the United
               States—and drastically reducing the opportunity for drug cartels and smugglers to
               profit off of human suffering.


Properly Resource Humanitarian Care and Border Security
           •   Support the Administration’s requested funding levels for CBP and ICE included
               in the FY 2019 Emergency Supplemental Budget Request for Southern Border
               Humanitarian Needs and the FY 2020 President’s Budget request.
       Case 1:19-cv-02085-KBJ Document 17-5 Filed 08/13/19 Page 18 of 48




CONCLUSION
We will continue to take aggressive action—and marshal resources from across DHS—to
mitigate the crisis, and protect vulnerable people in our custody by expanding medical care,
creating temporary facilities, improving transportation. However, the current state of affairs is
not sustainable. Without key fixes and reforms, the American people will spend increasing sums
of money on a worsening crisis.

In order for us to solve this crisis and to create lasting change at the border, we must address the
vulnerabilities in our legal framework. I am asking for narrow and targeted changes to our laws
that will restore integrity to our immigration system and remove the incentives for families and
children to cross our border illegally. I believe that, once implemented, these changes will
represent a huge step forward in addressing this crisis and preventing further abuse of vulnerable
populations by criminals.

Thank you for your support of our vital efforts to secure the border, and of the men and women
of DHS. I look forward to the Committee’s questions.
Case 3:04-cv-00272-LAB-CAB
       Case 1:19-cv-02085-KBJDocument
                               Document
                                      3617-5
                                         FiledFiled
                                               11/17/05
                                                    08/13/19
                                                          PageID.444
                                                             Page 19 of
                                                                     Page
                                                                        48 2 of 31



                                                                              G
Case 3:04-cv-00272-LAB-CAB
       Case 1:19-cv-02085-KBJDocument
                               Document
                                      3617-5
                                         FiledFiled
                                               11/17/05
                                                    08/13/19
                                                          PageID.445
                                                             Page 20 of
                                                                     Page
                                                                        48 3 of 31
Case 3:04-cv-00272-LAB-CAB
       Case 1:19-cv-02085-KBJDocument
                               Document
                                      3617-5
                                         FiledFiled
                                               11/17/05
                                                    08/13/19
                                                          PageID.446
                                                             Page 21 of
                                                                     Page
                                                                        48 4 of 31
Case 3:04-cv-00272-LAB-CAB
       Case 1:19-cv-02085-KBJDocument
                               Document
                                      3617-5
                                         FiledFiled
                                               11/17/05
                                                    08/13/19
                                                          PageID.447
                                                             Page 22 of
                                                                     Page
                                                                        48 5 of 31
Case 3:04-cv-00272-LAB-CAB
       Case 1:19-cv-02085-KBJDocument
                               Document
                                      3617-5
                                         FiledFiled
                                               11/17/05
                                                    08/13/19
                                                          PageID.448
                                                             Page 23 of
                                                                     Page
                                                                        48 6 of 31
Case 3:04-cv-00272-LAB-CAB
       Case 1:19-cv-02085-KBJDocument
                               Document
                                      3617-5
                                         FiledFiled
                                               11/17/05
                                                    08/13/19
                                                          PageID.449
                                                             Page 24 of
                                                                     Page
                                                                        48 7 of 31
Case 3:04-cv-00272-LAB-CAB
       Case 1:19-cv-02085-KBJDocument
                               Document
                                      3617-5
                                         FiledFiled
                                               11/17/05
                                                    08/13/19
                                                          PageID.450
                                                             Page 25 of
                                                                     Page
                                                                        48 8 of 31
Case 3:04-cv-00272-LAB-CAB
       Case 1:19-cv-02085-KBJDocument
                               Document
                                      3617-5
                                         FiledFiled
                                               11/17/05
                                                    08/13/19
                                                          PageID.451
                                                             Page 26 of
                                                                     Page
                                                                        48 9 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.452
                                                               Page 27 Page
                                                                       of 48 10 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.453
                                                               Page 28 Page
                                                                       of 48 11 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.454
                                                               Page 29 Page
                                                                       of 48 12 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.455
                                                               Page 30 Page
                                                                       of 48 13 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.456
                                                               Page 31 Page
                                                                       of 48 14 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.457
                                                               Page 32 Page
                                                                       of 48 15 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.458
                                                               Page 33 Page
                                                                       of 48 16 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.459
                                                               Page 34 Page
                                                                       of 48 17 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.460
                                                               Page 35 Page
                                                                       of 48 18 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.461
                                                               Page 36 Page
                                                                       of 48 19 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.462
                                                               Page 37 Page
                                                                       of 48 20 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.463
                                                               Page 38 Page
                                                                       of 48 21 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.464
                                                               Page 39 Page
                                                                       of 48 22 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.465
                                                               Page 40 Page
                                                                       of 48 23 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.466
                                                               Page 41 Page
                                                                       of 48 24 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.467
                                                               Page 42 Page
                                                                       of 48 25 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.468
                                                               Page 43 Page
                                                                       of 48 26 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.469
                                                               Page 44 Page
                                                                       of 48 27 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.470
                                                               Page 45 Page
                                                                       of 48 28 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.471
                                                               Page 46 Page
                                                                       of 48 29 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.472
                                                               Page 47 Page
                                                                       of 48 30 of 31
Case 3:04-cv-00272-LAB-CAB
        Case 1:19-cv-02085-KBJ
                             Document
                               Document
                                      36 17-5
                                          Filed Filed
                                                11/17/05
                                                      08/13/19
                                                           PageID.473
                                                               Page 48 Page
                                                                       of 48 31 of 31
